t c memo united_states tax_court benjamin h smith petitioner v commissioner of internal revenue respondent docket no filed date benjamin h smith pro_se ron j mizrachi for respondent memorandum opinion pajak special_trial_judge this case was heard pursuant to sec_7443a of the code and rule sec_180 sec_181 and sec_182 all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in and accuracy-related_penalties on petitioner's federal income taxes as follows year deficiency dollar_figure big_number accuracy-related_penalty sec_6662 dollar_figure the court must decide whether petitioner is entitled to deduct schedule c expenses whether petitioner is entitled to additional itemized_deductions whether petitioner is entitled to deduct rental expenses and whether petitioner is liable for the accuracy-related_penalties under sec_6662 some of the facts have been stipulated and are so found petitioner resided in new york new york when his petition was filed during the taxable years in issue petitioner was a teacher for the new york city board_of education petitioner also was an attorney admitted to practice in the state of connecticut petitioner's solo law practice was located in bridgeport connecticut during and petitioner was involved in the litigation of two civil cases on a contingency-fee basis one case involved a medical malpractice claim in which petitioner claimed his client sought damages and the case eventually was settled for dollar_figure in the other case involved a personal injury claim against the state of connecticut the amount of damages sought was dollar_figure on his form_1040 u s individual_income_tax_return petitioner reported dollar_figure in and dollar_figure in in gross_income from his job as a teacher on his and schedules c profit or loss from business petitioner reported total gross_receipts of dollar_figure and dollar_figure respectively from his law practice and claimed business_expenses of dollar_figure and dollar_figure respectively respondent disallowed the schedules c expenses because petitioner had not established that the expenses were ordinary and necessary business_expenses and that they were paid_or_incurred respondent's alternative position was that petitioner's activity was not engaged in for profit within the meaning of sec_183 respondent also reduced petitioner's taxable_income by dollar_figure for and dollar_figure for because petitioner's verified itemized_deductions exceeded his standard deductions as shown on his returns finally respondent determined that petitioner was liable for the accuracy-related_penalties due to negligence the commissioner's determinations are presumed correct and the taxpayer bears the burden to prove that those determinations are erroneous rule a 290_us_111 deductions are strictly a matter of legislative grace and the taxpayer bears the burden to prove that he is entitled to the deductions claimed 503_us_79 292_us_435 included within this burden is the requirement that petitioner substantiate his claimed deductions 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_6001 imposes upon every person liable for any_tax a duty to maintain records that are sufficient to enable the commissioner to determine the taxpayer's correct_tax liability 43_tc_824 sec_1 a income_tax regs sec_162 provides for the deduction of all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business only ordinary and necessary business expenditures directly connected with or pertaining to the taxpayer's trade_or_business are deductible from gross_income sec_1_162-1 income_tax regs whether or not a payment constitutes an ordinary and necessary business_expense is in most instances a question of fact after a review of the record we conclude that petitioner failed to meet his burden_of_proof petitioner failed to produced any documentary or corroborative evidence to substantiate that the claimed expenses were ordinary and necessary and that they were in fact paid_or_incurred in the course of his law practice at trial petitioner testified that the reason he could not substantiate the expenses was that most of his records and receipts had been destroyed petitioner stated that the u-haul trailer which contained most of his records and receipts became unhitched and overturned destroying all of its contents we note for the record that petitioner failed to produce any evidence of the destruction of the trailer notwithstanding the lack of such evidence we recognize that when a taxpayer's records have been lost or destroyed through circumstances beyond his control he is entitled to substantiate a deduction by reconstruction of his expenditures through other credible_evidence watson v commissioner tcmemo_1988_29 absent the availability of further documentation although not required to do so this court may accept credible testimony of a taxpayer watson v commissioner supra on this record we find that petitioner failed to provide any information or credible testimony regarding the expenses associated with his law practice petitioner provided no receipts bills journals ledgers canceled checks or expense statements moreover petitioner failed to reconstruct any portion of his expenses instead petitioner submitted to the court copies of court pleadings involving the litigation of his two civil cases petitioner argues that although he does not have any documents to evidence the expenses the fact that he represented two clients in their protracted civil matters necessarily sustains the legitimacy and accuracy of the claimed expenses petitioner claims the accuracy of these expenses is supported by the extensive preparation time and energy involved and the expenditure of huge sums of money for expert testimony investigation medical records and research in connection with his cases we disagree this court has held that unverified oral testimony with no supporting documentary_evidence is not enough hradesky v commissioner supra we consider it incredulous that petitioner could purportedly be so involved with the two civil cases yet cannot even produce any corroborative evidence to support the expenses he allegedly incurred we are cognizant of the difficulty petitioner may have in reconstructing his expenses however petitioner did not even attempt to convince the court that he made any effort whatsoever to do so petitioner claimed that he expended huge sums of money for example to hire expert witnesses to testify we are perplexed as to why he did not secure the testimony or affidavits of those expert witnesses to prove that he did pay for their services petitioner also testified that he is a member of the state of connecticut bar he further testified that he attended continuing legal education seminars connecticut bar association seminars and subscribed to the connecticut bar journal however petitioner failed to submit any corroborative evidence regarding his dues or the costs of attending those seminars again petitioner offered no testimony that he even attempted to reconstruct or obtain any receipts from those organizations petitioner raises 39_f2d_540 2d cir petitioner argues that he is entitled to his claimed expenses despite the absence of any certainty as to the exact amount of those expenses we conclude that the so-called cohan_rule has no application where as here the record lacks any basis for estimation 85_tc_731 given the lack of any substantiating evidence we cannot sustain any of petitioner's claimed expenses accordingly we conclude that petitioner has not met his burden_of_proof for either year at issue respondent therefore is sustained we need not decide respondent's alternative argument we must next decide whether petitioner is entitled to additional itemized_deductions in the notice_of_deficiency respondent reduced petitioner's income by dollar_figure and dollar_figure for and respectively which represents the excess of petitioner's verified itemized_deductions of dollar_figure and dollar_figure respectively over the standard deductions claimed by petitioner for those years respondent concedes that during the appeals_conference respondent allowed itemized_deductions in the total_amounts of dollar_figure for and dollar_figure for however the following itemized_deductions were disallowed due to lack of substantiation safe deposit rental moving_expenses charitable_contributions casualty theft_loss total dollar_figure ______ dollar_figure dollar_figure big_number big_number _______ dollar_figure on brief petitioner mentioned without discussion the additional itemized_deductions issue but did not address this issue at trial accordingly we conclude that petitioner has conceded this issue petitioner is not entitled to any itemized_deductions other than those allowed by respondent even though petitioner had not claimed rental expenses on his and returns at trial he raised the issue that he was entitled to claim rental expenses as a lessor for those two years he admitted he rented the property for only two months in he presented no credible_evidence of any expenses for and on this record petitioner has failed to substantiate any expenses for the years in question we find that petitioner is not entitled to any rental deductions finally we must decide whether petitioner is liable for the accuracy-related_penalties under sec_6662 sec_6662 imposes a penalty of percent on any portion of an underpayment_of_tax that is attributable to negligence or disregard of rules or regulations sec_6662 and b negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard includes any careless reckless or intentional disregard sec_6662 negligence also includes failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the penalty does not apply however to any portion of an underpayment for which there was reasonable_cause and with respect to which the taxpayer acted in good_faith sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into consideration all of the relevant facts and circumstances sec_1_6664-4 income_tax regs reasonable_cause and good_faith can be found in circumstances involving an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer on the facts before us we conclude that petitioner has failed to carry his burden_of_proof to establish that the underpayment was due to reasonable_cause and not negligence petitioner has failed to maintain adequate books_and_records further he has failed to provide any documents or corroborative evidence to substantiate any of the claimed expenses petitioner gave the court no explanation as to why he did not make any attempts to reconstruct any records or receipts petitioner is an attorney he claims he has been in private practice for several years although petitioner contends that he lacks any proficiency with regard to the tax matters we believe that as a member of the legal profession he should have recognized the importance of substantiating his expenses petitioner was given ample time and opportunity to procure and reconstruct the necessary records and receipts petitioner chose not to do so accordingly petitioner is liable for the sec_6662 accuracy-related_penalties to reflect the foregoing decision will be entered under rule
